Citation Nr: 0824771	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-30 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected lumbar spine disability.  

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected right knee disability.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel




INTRODUCTION

The veteran had active service from December 1979 to December 
1982, and from February 1984 to November 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Indianapolis, Indiana, increasing the veteran's disability 
rating for his lower-back pain to 20 percent, and for his 
right knee injury to 10 percent, both effective, February 6, 
2004.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is manifested by pain, and degenerative changes.  There is no 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  The veteran's disc disease of the 
lumbar spine does not result in incapacitating episodes 
requiring bedrest by a physician; and there is no separately 
ratable neurological impairment.  

2.  The veteran's service-connected right knee disability is 
manifested by pain, mild to moderate patellofemoral arthritic 
changes, minimal arthritic changes in the medial and lateral 
compartments, flexion to 130 degrees, and extension to 0 
degrees, but no objective evidence of recurrent subluxation 
or lateral instability.  

3.  The competent medical evidence does not show that the 
veteran's service-connected disabilities of the lumbar spine 
and/or right knee are so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.



	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for service-connected lumbar spine disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5243 (2007).  

2.  The criteria for a disability rating in excess of 10 
percent for service-connected right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the veteran that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

VCAA notice letters were sent to the veteran in February 2004 
and January 2006 that fully addressed all notice elements.  
These letters informed the veteran of what evidence was 
required to substantiate his claims, and of the veteran's and 
VA's respective duties for obtaining evidence.  In a March 
2006 letter, the appellant has also been advised as to how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Under circumstances where VCAA notice was not satisfied until 
after the initial unfavorable decision on appeal, VA's duty 
to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond.  After the January 2006 VCAA 
letter was issued, the veteran was given another 60 days to 
respond.  

The Board acknowledges that letters sent to the veteran in 
February 2004 and January 2006 do not fully meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
that partially addressed what was needed to support his 
claim.  Specifically, the January 2006 letter told the 
veteran that he needed to show a worsening of his disability 
for an increased rating, and it also discussed the type of 
evidence that could be used to substantiate the veteran's 
claim.  However, the veteran was not told that he needed to 
show an impact on his occupation and daily life, and he was 
not provided with information specific to the relevant 
diagnostic codes until the July 2005 statement of the case 
(SOC).  However, no prejudice resulted from the delayed SOC, 
as the claims were subsequently readjudicated.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as a supplemental statement of the case 
(SSOC), is sufficient to cure a timing defect).  An SSOC was 
issued in this case in January 2006.  

Regardless, the veteran and his representative have 
demonstrated actual knowledge of what was needed to support 
the veteran's claim as reflected in their statements and 
correspondence.  Specifically, when the veteran filed his 
claim, he specifically stated that both of his claimed 
conditions were "much worse."  Additionally, VA received 
letters from the veteran in August 2004 that described how 
the veteran's disabilities were impacting his daily life.  
Finally, the veteran informed the VA examiners on a number of 
occasions of the occupational impact he had from his 
disabilities.  These statements demonstrate actual knowledge 
and understanding of what was needed to support the veteran's 
claim.  
Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the veteran's service 
medical records, and he was afforded VA examinations in April 
2004, September 2004, and June 2005.  Significantly, neither 
he nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Increased Rating Claims

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of their normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  




I.  Lumbar Spine 

The veteran is seeking a rating in excess of 20 percent for 
his service-connected lumbar spine disability.  

The General Rating Formula for Diseases and Injuries of the 
Spine applies to diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating IDS Based on 
Incapacitating Episodes.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire 
spine......................................... 100

Unfavorable ankylosis of the entire thoracolumbar spine 
..................... 50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbarspine...........................................
...................... 40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
........... 30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis.............................. 20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...................................................... 
10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

Spinal injuries may also be evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  According 
to the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes:  A 10 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during the past 
12 months.  A 20 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  A 
40 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
requires evidence of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243.   

Here, as noted, the veteran is currently in receipt of a 20 
percent rating for his service connected lumbar spine 
disability.  Such rating is currently assigned pursuant to 
Diagnostic Code 5243 (the veteran's lower back pain was 
previously rated under Diagnostic Code 5295).  

Evidence relevant to the severity of the veteran's spine 
disability includes an x-ray report dated in March 2004.  
According to such report, there was evidence of mild 
degenerative changes of the lumbosacral spine, as well as 
disc space narrowing and osteophytosis at T12-L1 and at L1-
L2.  

According to an April 2004 VA examination, the veteran 
experiences frequent daily muscle strains as a result of his 
service-connected lower back pain.  Additionally, the veteran 
reported that he had experienced incapacitating episodes over 
the prior year that lasted several days.  He has not been 
treated with bed rest.

Flexion of the veteran's lumbar spine was to 80 degrees; 
extension to 10 degrees; right and left lateral bending to 15 
degrees; and right and left rotation to 70 degrees.  The 
veteran's lumbar spine was noted to be non-tender upon 
palpation.  His motor and sensory examinations were normal - 
strength was 5/5 in the lower extremities.  Diagnosis was 
chronic low back pain.  
X-rays of the lumbar spine were taken in April 2004, which 
revealed evidence of degenerative changes at the 
thoracolumbar junction with anterior wedge compression 
deformity of the lower thoracic vertebral body.  There was 
disc space narrowing at the T12/L1 and L1/2 levels.  
Appearance of the lumbar spine was stable.

On September 2004 VA neurological examination, the veteran 
reported that he did not notice any numbness or weakness in 
his extremities, but noticed occasional shooting pain into 
his right leg.  The examiner noted that the veteran did not 
have bowel or bladder difficulty.  The examiner diagnosed the 
veteran with likely lumbar spondylosis and degenerative joint 
disease of the lumbar spine without significant radicular 
symptomatology.  It was also noted that the veteran had right 
leg symptomatology that is likely contributing from his 
lumbar spine.  Conservative management with anti 
inflammatories, physical therapy, and muscle relaxers, was 
prescribed.   

According to a VA physical therapy note dated in May 2005, 
the veteran reported an improvement in his back pain over the 
past few months, due to the fact that he was transferred to a 
new position at work that required less bending and lifting.  
However, the veteran noted that he was still unable to play 
golf or other recreational sports as a result of his lower 
back pain.  

The therapist noted that the veteran had trunk flexion to 80 
degrees, trunk extension to 30 degrees.  Right and left 
"sidebend" within full limits, and right and left rotation 
were within full limits.  

VA magnetic resonance imaging scan report dated in April 2005 
showed evidence of right lateral and far lateral osteophyte 
protrusion at L4-L5; and right lateral osteophyte protrusion 
at L5-S1, in pertinent part.  

In June 2005, the veteran underwent a VA "joints" 
examination.  The veteran reported intermittent back pain, 
which increased with certain activities.  On examination, 
flexion of the lumbar spine was to 70 degrees, extension was 
to 20 degrees, right and left lateral flexion was to 20 
degrees, and right and left lateral rotation was to 20 
degrees.  Straight leg raises were negative, bilaterally.  
Impression was severe degenerative changes in the lumbar 
spine, which had worsened over time.  There was increased 
fatigue and weakness upon repetitive motion of the back.

According to a June 2005 VA treatment record, the veteran was 
given a transcutaneous electrical nerve stimulation (TENS) 
unit for his lower back pain.  In October 2005, it was noted 
that the veteran reported good results from the use of the 
TENS unit.  

On review, the Board finds that a disability rating in excess 
of 20 percent under the General Rating Formula is not 
warranted.  Based on the clinical evidence of record, the 
veteran had forward flexion of the thoracolumbar spine to 70 
degrees, at worse.  Moreover, there is no objective evidence 
of ankylosis.  X-rays of the spine fail to show any evidence 
of ankylosis.
 
In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board acknowledges the objective evidence of low back 
pain.  The veteran, as a lay person, is competent to give 
evidence about the symptoms of pain he has experienced.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, even 
considering the evidence of back pain and increased fatigue 
upon repetitive motion of the back, the Board finds the 
veteran's low back disability more nearly approximates the 
currently assigned 20 percent disability rating.  As noted, 
the veteran's flexion of the lumbar spine is to 70 degrees, 
at worse, which warrants no more than a 10 percent rating 
based on orthopedic manifestations.  Thus, the Board 
concludes that the current 20 percent rating for the service-
connected lumbar spine disability adequately portrays any 
functional impairment, pain, and weakness that the veteran 
experiences as a consequence of use of his lumbar spine.  See 
DeLuca, supra, see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Turning to the Formula for Rating Intervertebral Disc 
Syndrome, the next-higher disability rating of 40 percent 
requires incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the last 12 
months.  Diagnostic Code 5243.  Despite the veteran's 
contention that he has suffered incapacitating episodes of 
disc disease, his medical evidence of record is negative for 
such instructions.  As noted above, an incapacitating episode 
is one where a physician has prescribed bed rest.  Thus, a 
higher evaluation is not warranted for IDS based on 
incapacitating episodes.

The Board has also considered whether a separate evaluation 
is warranted since under the provisions of 38 C.F.R. § 
4.121a, Diagnostic Code 8520, as analogous to impairment of 
the sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability evaluation, moderate 
incomplete paralysis warrants a 20 percent disability 
evaluation, moderately severe incomplete paralysis warrants a 
40 percent disability evaluation, and severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
disability evaluation.  An 80 percent disability evaluation 
is warranted for complete paralysis, where the foot dangles 
and drops, there is no active movement possible of the 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.

There is evidence of some radicular symptomatology in the 
right lower extremity, which has been medically related to 
the veteran's lumbar spine disability.  See September 2004 VA 
neurological examination report.  However, service connection 
for radiculopathy of the right leg was denied in a December 
2004 rating decision based on findings from the September 
2004 VA examination.  As such, the Board finds that a 
separate rating for neurological impairment is not warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.

The Board has considered whether a staged rating is 
appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in the present case, the veteran's symptoms remained 
more or less constant and commensurate with no more than a 20 
percent rating throughout the course of the appeal, and as 
such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  Thus, the Board concludes that the 
veteran's claim of entitlement to a disability rating in 
excess of 20 percent for lower back pain must be denied.

II.  Right Knee 

The veteran is also seeking an increased rating for his 
service-connected right knee disability.  

The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  
38 U.S.C.A. § 4.71a.

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).  
Alternatively, a service-connected knee disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
provides that mild recurrent subluxation or lateral 
instability of a knee warrants a 10 percent evaluation.  
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation.  A 30 percent evaluation 
requires severe recurrent subluxation or lateral instability.  
Id.

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2007).  

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 
23-97, it was held that a veteran who has arthritis and 
instability of the knee might be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability.  When a knee 
disability is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on x-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Here, the veteran is currently in receipt of a 10 percent 
rating for a right knee disability under Diagnostic Code 
5260, which contemplates limitation of flexion of the leg 
(the veteran's right knee injury was previously rated under 
Diagnostic Code 5257).  The veteran contends that he is 
entitled to a disability rating in excess of 10 percent for 
his right knee disability.  

Evidence relevant to the severity of the veteran's right knee 
disability includes an April 2004 VA examination report.  
According to such report, it was noted that the veteran had 
undergone an arthroscopy and meniscectomy in the past.  
Subsequent to those operations, the veteran has reported 
instability occurring from between one to two times per day, 
with some catching of the right knee.  On examination, range 
of right knee motion was found to be 0 degrees of extension 
and 135 degrees of flexion.  Diagnosis, in pertinent part, 
was right knee pain.  X-rays of the right knee taken in 
conjunction with the examination showed mild patellofemoral 
joint space narrowing.  

In June 2005, the veteran was again examined by VA to 
determine the current severity of his right knee disability.  
The examiner noted a history of chondromalacia and partial 
meniscectomy.  The examiner also noted that the veteran did 
not require any aids to walk on his own, and there was no 
indication of edema, effusion or erythema.  The examiner 
measured the range of the veteran's right knee to be from 0 
degrees extension to 130 degrees flexion.  There was medial 
joint line tenderness, bilaterally.  Knees were stable as to 
varus and valgus stress, and had solid endpoints on Lachman 
and posterior drawer.  There was no evidence of edema, 
effusion, and erythema.  The June 2005 VA examiner also 
reviewed radiographs of the veteran's right knee, and 
interpreted them to reveal mild to moderate patellofemoral 
arthritic changes, as well as minimal arthritic changes in 
the medial and lateral compartments of both knees.  The 
examiner also opined that the veteran's right knee symptoms, 
increased pain, and decreased ability to work are more likely 
than not due to his military service.  There was increased 
fatigue and weakness upon repetitive motion of the right 
knee.

On review, the Board finds that a rating in excess of 10 
percent is not warranted for right knee disability under 
Diagnostic Codes 5260 or 5261.  In this regard, there is no 
evidence of flexion of the right leg limited to 30 degrees, 
or extension of the right leg limited to 15 degrees.  
According to the veteran's June 2005 VA examination report, 
flexion of the veteran's right leg was to 130 degrees.  
Furthermore, extension of the right leg has consistently been 
to zero degrees.  Therefore, the assignment of a disability 
rating in excess of 10 percent is not warranted based on 
limitation of motion.  In fact, the veteran's range of right 
leg motion findings do not even warrant the criteria for a 
noncompensable rating under Diagnostic Code 5260 and 5261.  

A higher rating is also not warranted pursuant to Diagnostic 
Code 5257.  Significantly, there is no objective evidence of 
recurrent subluxation or lateral instability.  On June 2005 
VA examination, the veteran's right knee was stable.  Knees 
were stable as to varus and valgus stress, and the veteran 
had solid endpoints on Lachman and posterior drawer.  

As noted, when rating musculoskeletal disabilities, it is 
also appropriate to consider additional limitation of 
function due to factors such as pain, weakness, 
incoordination and fatigability, and as such, the Board will 
now consider these factors in deciding the veteran's claim of 
entitlement to an increased rating for his right knee.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

In the present case, the veteran has complained, as noted, of 
a painful right knee.  According to the June 2005 VA 
examination report, the veteran reported that his pain is 
exacerbated by going up and down stairs.  The examiner noted 
that the veteran experienced fatigue and weakness in his 
right knee due to repetitive use.  

The Board has considered the veteran's complaints of pain, 
which he is competent to report, along with the objective 
evidence of pain and fatigue, detailed above.  However, even 
considering the evidence of right knee pain, and fatigue upon 
repetitive motion, the Board finds the veteran's disability 
more nearly approximates the 10 percent disability rating 
currently assigned.  The veteran has maintained a range of 
motion from 0 degrees to 130 degrees in the right leg, and 
has no edema, effusion or erythema in his right knee.  
Consequently, the Board does not find symptoms or pathology 
creating impairment that would warrant a higher evaluation 
for functional impairment due to pain, or other 
symptomatology, on motion.
The Board has also considered whether a staged rating is 
appropriate.  See Hart, supra.  However, in the present case, 
the veteran's right knee symptoms remained more or less 
constant throughout the course of the period of the appeal, 
and as such, staged ratings are not warranted.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath, supra.  In this 
case, the Board finds no provision upon which to assign a 
higher evaluation.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, while the veteran reports that his disabilities at 
issue here, in particular his  lumbar disability, prevents 
him from participating in leisure activities and some 
activities at work, the evidence of record does not suggest 
that this case presents an exceptional or unusual disability 
picture such that the veteran is unable to secure and follow 
substantially gainful employment due to pertinent 
disabilities, or otherwise render a schedular rating 
impractical.  There is also no indication that his pertinent 
disabilities have produced marked interference with 
employment.  The veteran is currently working at the U. S. 
Postal Service.  The Board also notes that the evidence 
reflects that in October 2004, he started a new position at 
the postal service which required less bending and lifting, 
and that his back pain had actually improved over a few 
months.  Moreover, the evidence does not show that the 
veteran is frequently hospitalized for his service-connected 
lumbar spine and right knee disabilities.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected lumbar spine disability is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected right knee disability is denied.  


____________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


